Citation Nr: 1713814	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asbestosis, to include as due to exposure to asbestos, or in the alternative, as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of colon cancer, to include as due to exposure to asbestos, or in the alternative, as due to exposure to herbicides. 

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1962 to September 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Further, in pertinent part, in an October 2009 rating decision, the RO continued the denial of service connection for a right shoulder condition and colon cancer.

Although the RO considered the subsequent October 2009 rating decision as the rating decision on appeal with respect to the Veteran's right shoulder claim, as such was indicated in the May 2010 statement of the case, the Board finds the January 2008 rating decision is the correct decision on appeal.  Within the one-year period following notification of the January 2008 rating decision, VA received correspondence from the Veteran.  Specifically, in a December 2008 statement, the Veteran provided an itemized list of disabilities and reported he hurt his shoulder as recorded in his military health records.  Thus, construing the Veteran's statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement.  Following issuance of a statement in May 2010, a substantive appeal was timely received within 60 days thereafter.  As such, the January 2008 rating decision is the rating decision on appeal.

These matters were initially before the Board in April 2015 when they were remanded for further evidentiary development.  They now return for appellate review.  

The Board has recharacterized the Veteran's service connection claim for asbestosis more broadly to include a respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Additionally, in a September 2016 statement, the Veteran appears to raise the issue of whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  Therefore, the Veteran's September 2016 statement is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for residuals of colon cancer, to include as due to exposure to asbestos, or in the alternative, as due exposure to herbicides and entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right wrist disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent evidence of record does not reflect a current diagnosis of a respiratory disability, to include asbestosis, proximate to, or during, the appeal period.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2007 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for a respiratory disability, claimed as asbestosis, and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records. VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  The Veteran's STRs, Social Security Administration records, relevant VA treatment records, and private treatment have been obtained and are associated with the claim file.  Additionally, although the remand below directs updated VA treatment records be obtained, there is no indication the Veteran has sought recent VA treatment for a respiratory disability or that updated VA treatment records would potentially be relevant to this claim.  Similarly, the remand directive below to obtain private treatment records is specific to residuals of colon cancer and a right shoulder disability and there is no indication such records are relevant to a respiratory disability.  Thus, the Board concludes that all records relevant to the Veteran's claim for a respiratory disability have been obtained. 

Additionally, pursuant to the April 2015 Board remand, VA satisfied the duty to assist the Veteran by providing a respiratory examination in August 2016.  The August 2016 disability benefits questionnaire contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran has a respiratory disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  However, the Veteran did not report for the scheduled chest x-ray, pulmonary function test and diffusing capacity testing and has not shown good cause for his failure to do so.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim (as in this case with respect to additional testing), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (b) (2016).  The Veteran also has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326 (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination to provide chest x-ray, pulmonary function test and diffusing capacity testing.  

Finally, as noted above, the Board, in part, remanded the issue of entitlement to service connection for a respiratory disability in April 2015.  The April 2015 Board remand directed the Veteran be afforded an examination for asbestosis, which as noted above, was accomplished to the extent possible in August 2016, and, thereafter, readjudication of the claim.  Subsequent to the August 2016 examination, a September 2016 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the remand instruction with respect to his claim for entitlement to service connection for a respiratory disability.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the appeal for entitlement to service connection for a respiratory disability.  And, as VA has fulfilled the duties to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

During the pendency of his appeal, Veteran stated, in part, that entitlement to service connection for asbestosis was warranted as a result of exposure to asbestos during service, or in the alternative, as a result of herbicide exposure during service.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to any respiratory disability.

While the Board acknowledges that April 2010 and January 2008 documents from a law firm indicate a settlement was paid to the Veteran related to an asbestosis claim; such do not indicate the Veteran was diagnosed with asbestosis.  Indeed, the medical evidence of record indicates the opposite.  Specifically, November 2010, May 2012, May 2013 and January 2015 and August 2016 VA treatment records all noted the Veteran's lungs were clear, with no rales and no wheezing.  The November 2010, May 2012 and May 2013 VA treatment records further stated the Veteran's annual chest x-ray showed no acute cardio-pulmonary abnormality.  January 2015 and August 2016 VA treatment records also reported the Veteran's annual chest x-ray was normal.

Furthermore, although not proximate to the claim, an October 1996 private medical record found there was no radiographic evidence of active disease of the heart or lungs, a December 1996 private medical record noted the Veteran's lungs were clear to auscultation and a May 1998 private medical record noted the lungs were clear.  A May 1998 private chest x-ray found the Veteran's lungs were expanded and clear, mediastinum and hilar regions were normal, oblique views revealed no evidence of pleural thickening and there was no interstitial fibrosis.

Additionally, records from the Social Security Administration note other medical problems, including myofascial pain syndrome, osteoarthritis in the hands, wrists, knees, and shoulders, hemorrhoids, cancer of the colon with colon resection, and posttraumatic stress disorder, but do not provide a diagnosis of a respiratory disorder.

As noted above the Veteran was afforded an August 2016 examination in conjunction with his claim for a respiratory disability.  The August 2016 VA examiner stated, in part, that there was no objective medical evidence that the Veteran was ever treated for or diagnosed with a chronic lung condition, including asbestosis.  The August 2016 VA examiner found the Veteran did not have asthma, bronchiectasis, sarcoidosis, pulmonary embolism and related disease, bacterial lung infection, mycotic lung infection, pneumothorax, gunshot/fragment wound, cardiopulmonary complications, respiratory failure, tumors and neoplasms, or other pulmonary conditions.  The August 2016 VA examiner noted that the Veteran reported a history of asbestosis secondary to asbestos exposure while serving on USS Strauss during military service in the 1960s; however, he denied any symptoms of chronic lung disease such shortness of breath or persistent dry cough.  The August 2016 examiner noted the Veteran was scheduled for chest x-ray, pulmonary function test and diffusing capacity testing; however, the Veteran did not attend his scheduled appointment.  However, as described above, VA treatment records contain chest x-ray results which did not note any abnormalities, but in fact, indicated findings were normal.  

The medical evidence of record does not demonstrated the Veteran has been diagnosed with a respiratory disability or complained of symptoms related to such, but in fact indicates the opposite, as the evidence reveals the Veteran's lungs did not exhibit any chronic problems.  Thus, review of the medical evidence of record is absent for any diagnosis of a chronic respiratory disability within the appeal period or in proximity to the claim for service connection. 

The Board recognizes the Veteran's belief that he has asbestosis.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  It is within the Veteran's realm of personal knowledge as to certain symptom manifestations, such shortness of breath, as he reported in August 2010 and December 2010 Social Security Administration records, and in a November 2011 statement.  It is not shown; however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such a diagnosis of a chronic respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Thus, the most probative evidence fails to demonstrate that the Veteran has a chronic respiratory disability. As such, service connection is not warranted for respiratory disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Entitlement to service connection is specifically limited to cases where a disease or injury has resulted in a disability, and in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had a respiratory disability that resolved during the pendency of the claim.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had a chronic respiratory disability at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

In light of the above, the Board finds that entitlement to service connection for a respiratory disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include asbestosis, is denied.


REMAND

Pursuant to the duty to assist, VA must also make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from private medical providers.  See 38 U.S.C.A. § 5103A (b)-(c); 38 C.F.R. § 3.159 (c)(1)-(2).  Initially, in conjunction with his claims for a right shoulder disability and residuals of colon cancer, the Veteran submitted, VA Forms 21-4142, Authorization for Release of Information, for Dr. Wilcox, affiliated with Preventive Medicine of Southeast Texas and for Dr. Stovall.  Thereafter, in December 2008, the Veteran submitted VA Forms 21-4142 for Dr. Wilcox indicating dates of treatment from 2003 to the present for arthritis and for Dr. Stovall indicating dates of treatment from 1995 to the present for colon cancer.  Records from Dr. Stovall, dated from October 1996 through May 1998, were obtained in March 2008 and records from Dr. Wilcox, dated from April 2005 through April 2007, were obtained in January 2009.  

In August 2009, the Veteran submitted a VA Form 21-4142 for Dr. Wilcox, indicating dates of treatment from 2003 to the present, and for Dr. Stovall, indicating dates of treatment from 1995 to the present, for colon cancer.  The Veteran subsequently provided a VA Form 21-4142 for these providers again in December 2009 but indicated such records were already sent.  However, in June 2011 the Veteran again submitted a VA Form 21-4142 for Dr. Wilcox and for Dr. Stovall.  The Veteran has indicated the records from Dr. Stovall are relevant to the his claim of entitlement to service connection for residuals of colon cancer and Dr. Wilcox's records, with treatment for arthritis, are relevant to his claim of entitlement to service connection for a right shoulder disability, which has been diagnosed as acromioclavicular joint osteoarthritis.  Also of record is an October 1996 bill from St. Elizabeth Hospital for colon cancer treatment.  Additionally, in September 2008 statements the Veteran referenced treatment from St. Elizabeth Hospital and Baptist Memorial Hospital.  These records have not been requested by the AOJ.  Upon remand, an attempt should be made to obtain any outstanding records from Dr. Stovall and Dr. Dr. Wilcox as well as any relevant records from St. Elizabeth Hospital and Baptist Memorial Hospital.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Additionally, in light of the remand for private treatment records, updated VA treatment records should be obtained.  The record reflects VA most recently obtained the Veteran's VA treatment from the Beaumont VA Outpatient Clinic, part of the Michael E. DeBakey VA Medical Center (VAMC) located Houston, Texas, in August 2016.  Thus, on remand, updated VA treatment records from Michael E. DeBakey VAMC, to include all associate outpatient clinics, since August 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Forms, 21-4142, Authorization and Consent to Release Information to VA, to identify all dates of treatment from private health care providers to include the Dr. Wilcox, Dr. Stovall, St. Elizabeth Hospital and Baptist Memorial Hospital.  The letter accompanying the VA Forms 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates of treatment for specific private health care providers.  He should also be informed that the records from Dr. Stovall, dated from October 1996 through May 1998, and records from Dr. Wilcox, dated from April 2005 through April 2007, are already of record and should not be resubmitted.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

2.  Obtain the Veteran's updated VA treatment records from the Michael E. DeBakey VAMC, to include all associated outpatient clinics, since August 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


